Title: To Thomas Jefferson from D’Anmours, 24 April 1792
From: Anmours, Charles François, Chevalier d’
To: Jefferson, Thomas


          
            Dr Sir
            Baltimore April 24 1792.
          
          Full of confidence in the marks of friendship I allways received from you, I beg leave to introduce to the honour of your acquaintance, M. Auguette, a Captain of dragoons in the regiment de la Reine, of the french army. He travels this continent with a view to add to a Stock of knowledge which study and former voyages on the other have rendered more than Sufficient to make him a very interresting  acquaintance.—In former days he would have claimed your attention on two accounts; first he is no indifferent hand at chests; Secondly he is really a great Musician both theorically and practically; and among other instruments plays the violin so as to please even ears used to hear the masters of that instrument in europe. But I am affraid the avocations of a minister of State leave you, now, too few moments to give to these recreative talents. However as the merit of that officer is not confined to them, and, on the Contrary Stands upon a much firmer Basis, I Beg for him the honour of your attentions, convinced that his gratitude will equall mine tho’ it can never exceed it.—I have the honour to be Dr. Sir Your most obedient & humble Servant,
          
            Chevr. d’Anmours
          
        